NUMBER 13-12-00764-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CARLOS SOSA,                                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                          ORDER OF ABATEMENT
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is before the Court on appellant’s unopposed motion to supplement the

record with transcripts of Exhibits 31, 33 and 35. The reporter’s record in this cause was

filed on September 26, 2013. Appellant has advised this Court that the record does not

contain Exhibits 31, 33 and 35.      These exhibits are recorded interviews between
appellant and detectives which were admitted and played in front of the jury at trial.

       When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the trial court clerk to prepare, certify, and file in the appellate

court a supplemental reporter’s record containing the omitted items. See TEX. R. APP. P.

34.6(d).   Accordingly, appellant’s motion to supplement the reporter’s record is

GRANTED and the appeal is ABATED.

       The trial court clerk of the 148th District Court of Nueces County is directed to

prepare a supplemental reporter record in this cause to include Exhibits 31, 33 and 35 in

trial court cause number 11-CR-3466-E. The supplemental record shall be filed with this

Court within 30 days from the date of this order.

       This appeal will be reinstated upon receipt of the supplemental reporter’s record

and upon further order of this Court.

       IT IS SO ORDERED.

                                                          PER CURIAM


Do not Publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
12th day of December, 2013.




                                              2